DETAILED ACTION
Claims 1-6 and 9-18 are pending in the instant application, Applicant amending claims 1, 10, and 18.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-6 and 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-6 and 9-18 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
obtaining metrics relevant to a state of a retail establishment, wherein obtaining further includes: 

obtaining, by the hardware processor, the metrics  from historically collected metrics for the retail establishment and real-time collected metrics for the retail establishment associated with the state and calculating the state as existing staff at the retail establishment on duty, in-use service locations in use at the retail establishment, available service locations that are available for use at the retail establishment, and a total number of customers currently present at the retail establishment; 

These steps are abstract in nature because they are directed towards the mathematical relationships associated with an algorithm for determining the optimal assignment of service people to customers. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:
identifying from the historically collected metrics and the real-time collected metrics names of customers, loyalty accounts for the customers, transaction histories for the customers, total annual amount spent at the retail establishment by each of the customers, preferences of the customers, waiter identifications for waiters, waiter rotations for each waiter, average revenue for each waiter, a revenue ranking for each waiter, station rankings or service location rankings, a quality rating for each waiter, the service locations identified as available tables, current waiter to section assignments, and current load of each waiter,

identifying from the state of the retail establishment the existing staff at the retail establishment that are on duty, the revenue ranking of each waiter, each waiter's rotation, service locations for the retail establishment in use, current capacity of each waiter associated with the existing staff at the retail establishment, other service locations that are available for use, and current customers that are known to be present at the retail establishment;

These steps are abstract in nature because they are directed towards the commercial or legal interactions associated with generating rule-based task for processing a request for a seating reservation or assignment. Thus, claim 1 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental process. This type of abstract idea is shown in claim 1 by:
suggesting, by the hardware processor: a service location for a customer and a service person to assist the customer based on evaluation of the metrics and the state and based on a party size of a customer party associated with the customer, wherein suggesting further includes identifying from the information within the state: the service location, the customer, and the service person selected from the existing staff at the retail establishment

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as evaluating what location to seat customers at and what server to assign to them. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
providing executable instructions to a hardware processor from a non-transitory computer readable storage medium causing the hardware processor to perform processing comprising:

establishing a first executing instance of the instructions on a remote server and a second executing instance of the instructions on a local server, the first executing instance and the second executing instance cooperate to perform operations comprising:

a screen rendered on a display of an agent device

by the hardware processor,

graphical user interface within the screen rendered on the display

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because 
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
a display

a non-transitory computer-readable storage medium having executable instructions representing a service manager

a hardware processor

the service manager executed by the hardware processor from the non-transitory computer readable storage medium causing the hardware processor to perform operations comprising

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraph 75 and figs 1 & 4.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 
The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above.
As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-6 and 9-18 are not patent eligible under the Alice/Mayo analysis. 
Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramchandani, US 2012/0265622, in view of Freishtat, US 2004/0153368, in further view of official notice.
As to claim 1:
providing executable instructions to a hardware processor from a non-transitory computer readable storage medium causing the hardware processor to perform processing comprising:
establishing a first executing instance of the instructions on a remote server and a second executing instance of the instructions on a local server, the first executing instance and the second executing instance perform operations comprising:
Ramchandani (paragraphs 125 and 247-248) teaches a computer server embodiment including a local server and a remote server is the distributed network architecture.

obtaining metrics relevant to a state of a retail establishment, wherein obtaining further includes:
obtaining the metrics from historically collected metrics for retail establishment and real-time collected metrics for the retail establishment associated with the state and calculating the state as existing staff at the retail establishment on duty, in-use service locations in use at the retail establishment, available service locations that are available for use at the retail establishment, and a total number of customers currently present at the retail establishment 
identifying from the historically collected metrics and the real-time collected metrics names of customers, loyalty accounts for the customers, transaction histories for the customers, total annual amount spent at the retail establishment by each of the customers, preferences of the customers, waiter identifications for waiters, waiter rotations for each waiter, average revenue for each waiter, a revenue ranking for each waiter, station rankings or service location rankings, a quality rating for each waiter, the service locations identified as available tables, current waiter to section assignments, and current load of each waiter, and 
identifying from the state of the retail establishment the existing staff at the retail establishment that are on duty, the revenue ranking of each waiter, each waiter’s rotation, service locations for the retail establishment in use, current capacity of each waiter associated with the existing staff at the retail establishment, other service locations that are available for use, and current customers that are known to be present at the retail establishment
Ramchandani (paragraphs 29, 42, 106, 116-117, and 125-130) teaches where the metric is (at least) the customer preferred status, the location is the seating profile, and the service person is the favorite waiter. Ramchandani does not explicitly teach every type of data claimed, but the teaching of Ramchandani shows that one having ordinary skill in the art of the restaurant business would apprehend all of these types of data. 
In particular, total annual amount spent at the retail establishment by each of the customers is a subset of transaction histories for the customer, as the total amount spent is the simple sum of the amount spent during each transaction. Station ranking or service location ranking is the technical way to refer to starting with “the best table in the house” and working down to the least desirable table. 
It would be obvious to one having ordinary skill in the art at the time of the invention to modify Ramchandani with the additional types of data, as they all act to give a better theoretical model of the restaurant environment.
Ramchandani teaches retail establishments have employees to serve the needs of their customers but does not explicitly teach that employees might leave the establishment during some part of the day, otherwise known as going off shift and otherwise not being available to work. While it is well within the capacity of one having ordinary skill in the art of buying stuff from a retail establishment to understand that employees aren’t always available, Freishtat (abstract) teaches that “The system creates and indexes information on available sales associates and their performance, selling capabilities and product expertise”, thus teaching the capacity of the existing staff.

suggesting a service location for a customer and a service person to assist the customer based on evaluation of the metrics and the state, and based on a party size of a customer party associated with the customer, wherein suggesting further includes identifying from the information within the state: the service location, the customer, and the service person selected from the existing staff at the retail establishment
Ramchandani (paragraphs 29, 42, 106, 116-117, and 125-130) teaches where the metric is (at least) the customer preferred status, the location is the seating profile, and the service person is the favorite waiter. Ramchandani does not explicitly teach every type of data claimed, but the teaching of Ramchandani shows that one having ordinary skill in the art of the restaurant business would apprehend all of these types of data. It would be obvious to one having ordinary skill in the art at the time of the invention to modify Ramchandani with the additional types of data, as they all act to give a better theoretical model of the restaurant environment.
Ramchandani teaches retail establishments have employees to serve the needs of their customers but does not explicitly teach that employees might leave the establishment during some part of the day, otherwise known as going off shift and otherwise not being available to work. While it is well within the capacity of one having ordinary skill in the art of buying stuff from a retail establishment to understand that employees aren’t always available, Freishtat (abstract) teaches that “The system creates and indexes information on available sales associates and their performance, selling capabilities and product expertise”, thus teaching the capacity of the existing staff.

and ensuring based on the resolving that a lowest ranked service person from the existing staff is skipped every other rotation and not considered for customer assignments;
Ramchandani nor Freishtat explicitly teach concerning balancing work load with worker skills or experience. However, the Examiner takes official notice that balancing work load with worker skills or experience is old and well-known in the software systems art (as evidenced by the NPL made of record). As such, it would be obvious to one having ordinary skill in the art at the time of the application to modify the teachings of Ramchandani and Freishtat with the facts officially noticed. The motivation is to ensure new workers don’t get overwhelmed by too much work, which helps ensure that the customer has a positive customer experience because they can actually get service.

presenting
the service location and an identifier for the service person in a screen rendered on a display of an agent device, wherein presenting further includes presenting the service location and the identifier within a graphical user interface, wherein the service location is a table assignment within the establishment, and 
providing, by the hardware processor, the graphical user interface within the screen rendered on the display
Ramchandani (paragraphs 29, 42, 106, 116-117, and 125-130) teaches where the metric is (at least) the customer preferred status, the location is the seating profile, and the service person is the favorite waiter. Ramchandani does not explicitly teach every type of data claimed, but the teaching of Ramchandani shows that one having ordinary skill in the art of the restaurant business would apprehend all of these types of data. In particular, figure 3 shows that presenting the location of a table assignment via a GUI is within the capability of one having ordinary skill in the art, as Fig 3 shows what is exemplar of how table assignments are made and how a software analogy would look. It would be obvious to one having ordinary skill in the art at the time of the invention to modify Ramchandani with the additional types of data, as they all act to give a better theoretical model of the restaurant environment.

overriding, by the hardware processor, both the service location and the identifier when an agent operating the agent device provides through the graphical user interface an agent-provided identifier associated with an agent-determined service person as an override by receiving the agent-provided identifier from the graphical user interface; and
updating, by the hardware processor, the real-time collected metrics to reflect the override ensuring that the service person associated with the identifier is not assigned to the customer during visits of the customer to the retail establishment
Ramchandani (paragraphs 125-134) teaches concerning a system created engagement plan, but does not explicitly teach concerning an agent override of both the service location and the identifier. However, one having ordinary skill in the art at the time of the application would understand from the teaching of Ramchandani that a manager’s judgement can be used to override the system’s recommendations, as the system of Ramchandani is based upon data selected partially worker and management judgement (paragraph 131 allows for the manager to choose a server from among those on the engagement plan).  
Additionally, Ramchandani (paragraphs 73 and 106) teaches concerning making assignments based on a customer’s preferences based on past transactions and preferred servers, which would include a negative reaction to a server and that that server is not to be assigned to that customer in the future. Additionally, Freishtat (paragraph 20) teaches a change to the assignment rules. Combining these teachings of customer preferences and rules changes, the prior art is equivalent to an override of the instant application.
Ramchandani (paragraphs 9-10, 97, 103, and 112) teaches concerning revenue generation concerns as a function of customer satisfaction. It is well within the ability of one having ordinary skill in the art of restaurant management to understand from Ramchandani and Freishtat that revenue is driven by good waiters encouraging customer spending, and thus to measure revenue on a per-waiter basis. 
Additionally, Ramchandani (paragraphs 29 and 103) teaches improving the effectiveness of agent assignments and helps transform customer interaction centers into profitable revenue source that quickly resulting in higher sales and greater customer satisfaction. Because customer satisfaction is often a result of less guesswork, one having ordinary skill in the art of the restaurant business would apprehend from Ramchandani’s teaching that providing consistent service personnel assignments and seating assignments to all customers that visit the retail establishment by reducing guesswork associated service personnel decisions.

processing and providing the method as a retail suggestion manager accessible over networks within and an external to the retailer establishment
Ramchandani nor Freishtat explicitly teach concerning marketing or distribution of their software systems. However, the Examiner takes official notice that marketing and distribution of software systems is old and well-known in the software systems art, as that’s how software systems make money (at least hypothetically; with crypto boom you probably don’t actually have to distribute anything to make money in the future). As such, it would be obvious to one having ordinary skill in the art at the time of the application to modify the teachings of Ramchandani and Freishtat with the facts officially noticed. The motivation is to make money (at least hypothetical money).

wherein a recognized VIP customer receives a higher priority and better table assignments than other non-VIP customers based on processing the method.
Ramchandani (paragraphs 212-226 and fig. 9 and paragraphs 227-237 and fig. 10) teaches giving priority to VIP customers over other “regular” customers.

One having ordinary skill in the art could combine the teachings of Ramchandani and Freishtat because they are both directed to providing customer service in a variety of settings, both including retail (which can be seen as including restaurants). The combination would be predictable because they represent complementary analytical techniques.
It would be obvious to one skilled in the art at the time of the invention to combine Ramchandani and Freishtat. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable. See MPEP 2143(A).

As to claim 2 (of 1):
wherein obtaining further includes receiving a request for a proposed service location and a proposed service person that initiates the obtaining of the metrics.
Ramchandani (paragraphs 108 and 125)

As to claim 3 (of 2):
wherein receiving further includes acquiring the request from the agent of the retail establishment.
Ramchandani (paragraph 107-108 and 157) teaches where the request includes the actions associated with the manager refining the engagement plan from feedback.

As to claim 4 (of 2):
wherein receiving further includes acquiring the request from the customer through a customer-operated device.
Ramchandani (paragraphs 60, 108, and 125) where the request consists of the customer entering the restaurant.

As to claim 5 (of 2):
wherein receiving further includes acquiring the request from the agent of the retail establishment, the agent enters the request into the agent device, the agent device one of: a terminal device, a Point-Of-Sale device, a tablet, a laptop, a phone, and a wearable processing device.
Ramchandani (paragraphs 116-117)

As to claim 6 (of 2):
wherein receiving further includes acquiring the request from the customer, the customer enters the request into a customer-operated device, the customer-operated device one of: a kiosk, a Self-Service Terminal, a tablet, a laptop, a phone, and a wearable processing device.
Ramchandani (paragraphs 60, 108, and 125 and claims 1, 6, and 21-24)

As to claim 9 (of 1):
wherein suggesting further includes using a weighted evaluation for the metrics, wherein a customer defined metric associated with the at least one metric is weighted more heavily than other metrics associated with the at least one metric.
While Ramchandani teaches concerning simple evaluation, Ramchandani does not teach weighted analysis. However, Freishtat (paragraphs 20 and 24) teaches concerning weighted analysis with respect to assign a sales associate (the service person of the instant application) to the customer.
One having ordinary skill in the art could combine the teachings of Ramchandani and Freishtat because they are both directed to providing customer service in a variety of settings, both including retail (which can be seen as including restaurants). The combination would be predictable because they represent complementary analytical techniques.
It would be obvious to one skilled in the art at the time of the invention to combine Ramchandani and Freishtat. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable. See MPEP 2143(A).

As to claim 10:
establishing a first executing instance of the instructions on a remote server and a second executing instance of the instructions on a local server, the first executing instance and the second executing instance cooperate to perform operations comprising:
Ramchandani (paragraphs 125 and 247-248) teaches a computer server embodiment including a local server and a remote server is the distributed network architecture.

evaluating historical and real time metrics relevant to operation of a retail establishment in view of a current state of the retail establishment and a current customer requesting service at the retail establishment along with a total annual amount spent by the current customer at the retail establishment, wherein evaluating further includes 
identifying the current state as existing staff on duty at the retail establishment, service locations in use at the retail establishment, a revenue ranking of each service person, each service person’s rotation, station rankings or service location rankings, current capacity of each service person associated with the existing staff, and other service locations available for use at the retail establishment, and specific customers known to be present at the retail establishment, and calculating the state as current on-duty staff at the retail establishment, in-use service locations in use at the retail establishment, available service locations that are available for use at the retail establishment, and a total number of customers currently present at the retail establishment, 
identifying the current customer from state and included with the specific customers;
Ramchandani (paragraphs 29, 42, 106, 116-117, and 125-130) teaches where the metric is (at least) the customer preferred status, the location is the seating profile, and the service person is the favorite waiter. Ramchandani does not explicitly teach every type of data claimed, but the teaching of Ramchandani shows that one having ordinary skill in the art of the restaurant business would apprehend all of these types of data. In particular, total annual amount spent at the retail establishment by each of the customers is a subset of transaction histories for the customer, as the total amount spent is the simple sum of the amount spent during each transaction. It would be obvious to one having ordinary skill in the art at the time of the invention to modify Ramchandani with the additional types of data, as they all act to give a better theoretical model of the restaurant environment.

resolving a current service location within the retail establishment for the current customer and a current service person to assist the customer with service while at the current service location, wherein resolving further includes identifying the current service person from the state and the metrics and based on a party size of a customer party associated with the current customer, and the current service person included as one of the existing staff on duty, wherein the current service location is a table assignment within the retail establishment;
Ramchandani (paragraphs 29, 42, 106, 116-117, and 125-130) teaches where the metric is (at least) the customer preferred status, the location is the seating profile, and the service person is the favorite waiter. Ramchandani does not explicitly teach every type of data claimed, but the teaching of Ramchandani shows that one having ordinary skill in the art of the restaurant business would apprehend all of these types of data. In particular, figure 3 shows that presenting the location of a table assignment is within the capability of one having ordinary skill in the art, as Fig 3 shows what is exemplar of how table assignments are made. It would be obvious to one having ordinary skill in the art at the time of the invention to modify Ramchandani with the additional types of data, as they all act to give a better theoretical model of the restaurant environment.

providing the current service location, and the current service person to an agent device for communication to the current customer, wherein providing further includes presenting the current service location and the current service person within a graphical user interface provided to the agent device
overriding both the current service location and the current service person to be overridden by an agent that operates the agent device through the graphical user interface with an agent-provided current service location and an agent-provided identifier associated with an agent-determined current service person as an override.
updating the real time collected metrics to reflect the override ensuring that the current service person is not assigned to the current customer during visits of the current customer to the retail establishment.
Ramchandani (paragraphs 29, 42, 106, 116-117, and 125-130) teaches where the metric is (at least) the customer preferred status, the location is the seating profile, and the service person is the favorite waiter. Ramchandani does not explicitly teach every type of data claimed, but the teaching of Ramchandani shows that one having ordinary skill in the art of the restaurant business would apprehend all of these types of data. It would be obvious to one having ordinary skill in the art at the time of the invention to modify Ramchandani with the additional types of data, as they all act to give a better theoretical model of the restaurant environment.
Ramchandani (paragraphs 125-134) teaches concerning a system created engagement plan, but does not explicitly teach concerning an agent override of both the current service location and the current service person. However, one having ordinary skill in the art at the time of the application would understand from the teaching of Ramchandani that a manager’s judgement can be used to override the system’s recommendations, as the system of Ramchandani is based upon data selected partially worker and management judgement (paragraph 131 allows for the manager to choose a server from among those on the engagement plan).
Ramchandani (paragraphs 9-10, 97, 103, and 112) teaches concerning revenue generation concerns as a function of customer satisfaction. It is well within the ability of one having ordinary skill in the art of restaurant management to understand from Ramchandani and Freishtat that revenue is driven by good waiters encouraging customer spending, and thus to measure revenue on a per-waiter basis. 
Additionally, Ramchandani (paragraphs 29 and 103) teaches improving the effectiveness of agent assignments and helps transform customer interaction centers into profitable revenue source that quickly resulting in higher sales and greater customer satisfaction. Because customer satisfaction is often a result of less guesswork, one having ordinary skill in the art of the restaurant business would apprehend from Ramchandani’s teaching that providing consistent service personnel assignments and seating assignments to all customers that visit the retail establishment by reducing guesswork associated service personnel decisions.

As to claim 11 (of 10):
wherein evaluating further includes obtaining the historical and real time metrics as: rankings for current service locations within the retail establishment, rankings for current service personnel available at the retail establishment, and preferences known for the current customer with respect to the current service locations and the current service personnel.
While Ramchandani teaches concerning simple evaluation, Ramchandani does not teach weighted analysis. However, Freishtat (paragraph 20) teaches ranking sales associates (the service personnel of the instant application). From the teaching of Ramchandani concerning desirability of different tables and the teaching of Freishtat concerning the ranking of different sales associates, one having ordinary skill in the art at the time of the application would understand that the scarce resource of locations is similarly subject to supply and demand pressures. From this, one having ordinary skill would apply the teaching concerning ranking sales associates to the ranking of locations. The rationale for combining Ramchandani and Freishtat given above applies.

As to claim 12 (of 10):
wherein resolving further includes resolving an alternative service location and an alternative service person with the current service location and the current service person.
While Ramchandani teaches concerning simple assignment based on customer preference, Ramchandani does not teach alternative locations or service personnel. However, Freishtat (paragraph 25) teaches an alternative product or service. The rationale for combining Ramchandani and Freishtat given above applies.

As to claim 13 (of 12):
wherein providing further includes permitting the current customer to select between the current service location and the alternative service location, and permitting the current customer to select between the current service person and the alternative service person through the graphical user interface, and wherein the current customer operates the agent device.
While Ramchandani teaches concerning customer devices (paragraph 60 and claim 6) and simple assignment based on customer preference, Ramchandani does not teach alternative locations or service personnel. However, Freishtat (paragraph 25) teaches an alternative product or service and (paragraph 81) teaches selection by the customer. The rationale for combining Ramchandani and Freishtat given above applies.

As to claim 14 (of 10):
wherein providing further includes sending identifiers for the current service location and the current service person as a text message to a mobile device of the current customer.
Ramchandani (paragraphs 112, claims 6, and 33)

As to claim 15 (of 10):
wherein providing further includes rendering identifiers for the current service location and the current service person to a display of the agent device operated by the agent of the retail establishment.
Ramchandani (paragraphs 116-117)

As to claim 16 (of 10):
wherein providing further includes rendering identifiers for the current service location and the current service person to a display of customer-operated device operated by current customer.
Ramchandani (paragraphs 112, claims 6, and 33)

As to claim 17 (of 10):
receiving an override that changes either the current service location or the current service person, and updating the real time metrics to reflect the override.
While Ramchandani teaches concerning simple evaluation, Ramchandani does not teach weighted analysis. However, Freishtat (paragraph 20) teaches a change to the assignment rules, which is equivalent to an override of the instant application.

As to claim 18, the claim recites elements substantially similar to those recited in claims 1-7. Thus, the art and rationale of claims 1-7 applies. 

Response to Arguments
Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive.

With respect to the rejection under 35 USC 101, Applicant argues concerning the narrowness of scope of the claims renders them patent eligible because of lack of preemption.  This argument is erroneous, as shown by the CAFC in buySAFE v Google, in which they held that:
“In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (page 5)  

“The dependent claims’ narrowing to particular types of such relationships, themselves familiar, does not change the analysis. This kind of narrowing of such long-familiar commercial transactions does not make the idea non-abstract for section 101 purposes. See Mayo, 132 S. Ct. at 1301. The claims thus are directed to an abstract idea.” (page 9) and

“At best, that narrowing is an ‘attempt[] to limit the use’ of the abstract guarantee idea ‘to a particular technological environment,’ which has long been held insufficient to save a claim in this context. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski, 561 U.S. at 610–11; Diehr, 450 U.S. at 191.”

As such, a narrow abstract idea is still an abstract idea and patent ineligible. 

With respect to the rejection under 35 USC 103, Applicant argues that the amended claim language is not taught by the cited prior art. This argument is unpersuasive, as the amended claim language is mapped onto the cited prior art in the updated rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland R Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3683